HART, J., (after stating the facts). The principal issue raised by the appeal is as to whether or not the court erred in refusing to set aside the order confirming the sale of the lands to Silas Frazier. The Legislature of 1913 passed an Act to regulate the practice in chancery courts. Acts of 1913, p. 318. The first section provides, in effect, that the chancellor may deliver opinions and sign decrees in vacation in causes taken under advisement by him at a term of the court; and, by consent of parties, or of their solicitors of record, he may try causes and deliver opinions and make and sign decrees therein in vacation. The second section provides that the chancellor may make orders for the sale of property in the custody of the court, and may confirm such sales in vacation, but in case of a sale in vacation the same shall not be confirmed until all parties have reasonable notice and an opportunity to be present and resist the confirmation. The attorneys in the case attempted to make a waiver of notice of the confirmation of the sale in the following language: “We hereby waive notice of the presentation of this cause to the court in vacation for the purpose of confirmation of the sale of said lands heretofore had under the order of the court to Silas Frazier.” It is apparent from the language used by the attorneys that they did not attempt to consent to the court making and signing a decree in vacation under Section 1. They do not profess to consent for the parties that the court should try the matter of confirmation in vacation but evidently attempted to waive the notice required under Section 2 of the Act. Hence it is not necessary to determine whether or not attorneys for minors may consent to the trial of the cause for the minors under Section 1 of the Act. The waiver of the notice pursuant to Section 2 of the Act did not have the effect to give the chancellor jurisdiction to confirm the sale in vacation for the lands which were sought to be partitioned were not property in the custody of the court within the meaning of Section 2 of the Act. (1-4) Moreover, we are of the opinion that the court erred in not setting aside the order of confirmation for the reasons which affected the substantial rights of the minors. Neither the guardian nor the guardians’s attorney can make any admissions to the prejudice of the ward. McCloy & Trotter v. Arnett, 47 Ark. 445. This is in accord with the general rule that a guardian ad litem has no power to join in an ágreed statement of facts on which an action to which an infant is a party is to he submitted for decision. Greene v. Mabey, (R. I.) Ann. Cas. 1915-A, p. 1290, and note. In Rankin v. Schofield, 70 Ark. 83, the court held that, in the absence of authority given by statute, the guardian cannot agree to any compromise or family settlement by which the property interests of his ward are affected, without the concurring sanction of the court to which he must look for authority to bind his ward. This is in application of the well known rule that a guardian has no power to hind the infant by any admission of fact. So it may he said to he the settled rule in this State and elsewhere that a nest friend or guardian ad litem cannot by admission or stipulation surrender the rights of the infant. It is the duty of the court to protect the interests of the infants, and see to it that their rights are not bargained away by those who represent them. Of course this does not prevent them from assenting to such arrangements as are formal merely and which are only done to facilitate the decision of the case. But they cannot make an agreement as to the hearing which affects the substantial rights of the infant. Such a right has been defined as follows: “A substantial right is something to which, upon proved or conceded facts, a party may lay claim as matter of law, which a court may not legally refuse, and to which it can he seen that the party is entitled within well-settled rules of law.” See Howell v. Mills et al., 53 N. Y. 322. (5) It is true that the infants had the right to join with the adult heirs in bringing suit for the partition of the lands which had descended to them from their deceased father and that such a suit was an amicable proceeding. Therefore the parties had the right to employ the same attorney. It is also true that Silas Frazier, the adult heir, had the right to purchase at the sale. But when he purchased the lands at the sale his interest became adverse to that of the other heirs. A.s far as the confirmation of the sale was concerned his interests were antagonistic to that of the other heirs and the suit changed from an amicable one to an adversary proceeding. In Valley Oil Co. v. Ready, 131 Ark. 531, we recognized that proceedings of an amicable character, where the interests of the parties conflicted, might be changed to proceedings of an adversary character. The minors were advised that the lands had been sold for a grossly inadequate price and the matter of the confirmation of the report of sale was one of vital interest to them and necessarily affected their substantial rights. The action of the attorneys in attempting to waive notice of the presentation of the report to the court for confirmation, even if made in term time, would have been equivalent to an agreement that the court might pass upon the matter upon merely reading the report. The report of sale was only evidence of the regularity of the proceedings of the commissioner in making the sale and that it was made conformable to the order of the court and that Silas Frazier became the purchaser for a stated amount of money. It shed no light whatever on the question of whether the lands were sold for a grossly inadequate consideration. It may be that the attorneys thought the lands had been sold for an adequate consideration and that their only object was to speed up the determination of the cause; but no matter what their intention was, the effect of their action was to agree that the court might hear the proceedings for the confirmation of the sale upon the report of the commissioner merely. This they had no right to do. The facts should have been proved to the court and the court, on an examination of them, must determine for itself what the interests of the infant demanded. Claxton v. Claxton (Mich), 23 N. W. 310. In that case the court held that where partition cannot be made without a sale, and it appears that the interests of a minor tenant in common, whose guardian prays such partition is opposed to such sale, a court of equity should refuse to decree partition. The matter of confirmation of the sale just as much affects the substantial rights of the infant as does the original decree for partition. We are of the opinion that under the circumstances of this case the attorneys had no right to submit the question of confirmation of the report of sale to the court merely upon the report itself; but that the facts should have been proved to the court and the court itself should have determined whether or not the interests of the minors had been prejudiced by selling the land to one of the heirs at the price named in the report of sale. The nunc pro tunc decree recites that the motion to set aside the confirmation of sale was heard upon the oral testimony of two witnesses and there is no bill of exceptions in the record containing their testimony. Hence counsel invoke the rule that where a record in chancery shows that the case was determined upon oral as well as written testimony, the presumption, where the oral testimony is not preserved, is that the finding of the chancellor is supported by the evidence. A bill of exceptions containing the oral testimony of these witnesses could not have helped the case, no matter what these witnesses might have testified to. It follows from what we have said that the order of the chancery court in confirming the sale was illegal. Hence no bill of exceptions was necessary to present the issue on appeal. Again it is insisted that the nunc pro time decree shows that the court did hear the exceptions of the minors when the court met on October 1, 1917, and refused to allow them and that the presumption is the decree was correct because the testimony, on which the exceptions were heard, is not preserved in the record. This is inconsistent with the remainder of the decree. The principal action was the motion to set aside the order Of confirmation and the exceptions were presented with it in order to show merit in the motion. When the court refused to set aside the order confirming the sale in vacation that necessarily ended the matter. There was nothing else before the court. The court could not properly hear exceptions to a report of sale which had already been confirmed without setting aside the order of confirmation. The question of whether or not the court should have set aside the sale did not depend upon the testimony of the witnesses or their credibility. The action of the court in determining the question of confirmation of the sale solely upon the report of sale after one of the adult heirs had purchased the property at the sale and the proceedings had thus become adversary in character was illegal and no oral testimony of any kind or character could cure the defect. The cause will be remanded with directions to the chancellor to set aside the order confirming the sale and for further proceedings according to law and not inconsistent with this opinion. SMITH, J., concurs.